DETAILED ACTION
In this Office Action, original claims 1-8 filed on June 21, 2019 were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4-6 and 8 are objected to because of the following informalities: 
Claim 4 line 1, the claim limitation “the pulse wave measurement device according to any one of claims 1” should apparently read “the pulse wave measurement device according to claim 1”;
Claim 5 line 2, the claim limitation “the pulse wave device according to any one claims 1” should apparently read “the pulse wave device according to claim 1”;
Claim 6 line 3, the claim limitation “a body provided integrally with the belt is provided” should apparently read “a body is provided integrally with the belt” to be grammatically correct.
Claim 8 line 1, the claim limitation “according to any one of claims 1” should apparently read “according to claim 1”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressing member” in claim 1 and 7;
“a cross-correlation coefficient calculation unit” in claim 1;
“a search processing unit” in claim 1 and 7;
“a measurement processing unit” in claim 1;
“a first blood pressure calculation unit” in claim 5;
“a pressure control unit” in claim 6;
“a second blood pressure calculation unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The function of the “pressing member” is disclosed as being performed by a “pressing cuff” (applicant specification paragraph 0027). The structure of the pressing part is further specified in claim 6 as including “a fluid bag provided along the belt”.
The function of the “cross-correlation coefficient calculation unit” is disclosed as being performed by a Central Processing Unit (CPU) or a computer device, such as a smartphone (applicant specification paragraph 0051 and 0069).
The function of the “search processing unit” is disclosed as being performed by a CPU or a computer device, such as a smartphone (applicant specification paragraph 0051 and 0069).
The function of the “measurement processing unit” is disclosed as being performed by a CPU or a computer device, such as a smartphone (applicant specification paragraph 0054 and 0069)
The function of the “first blood pressure calculation unit” is disclosed as being performed by a CPU or a computer device, such as a smartphone (applicant specification paragraph 0055 and 0069);
The function of the “pressure control unit” is disclosed as being performed by a CPU (paragraph 0043). 
The function of the “second blood pressure calculation unit” is disclosed as being performed by a CPU or a computer device, such as a smartphone (paragraph 0044 and 0069).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the portions individually facing the first and second pulse wave sensors” within the claim limitation “detect pulse waves at portions of an artery passing through the measurement site, the portions individually facing the first and second pulse wave sensors” renders the claim indefinite. It is unclear what limitation the phrase “facing the first and second pulse wave sensors” intends to impart, as pulse waves propagate through the entirety of a cross-section of an artery. As a result, it is unclear how only a portion of the artery “facing” a pulse wave sensor may be measured. In addition, it is unclear from the claim language if the portions of the artery from which pulse waves are detected must be “facing” both the first and second pulse wave sensor, or if it may face a single pulse wave sensor. Therefore, it is unclear what limitations the phrase as a whole is intending to impart. Clarification is requested. 
Claim 7 has a similar recitation of “the portions individually facing the first and second pulse wave sensors”, rendering the claim indefinite and rejected under 35 U.S.C. 112(b).
For purposes of examination, the claim limitation will be read as if it were written “detect pulse waves at portions of an artery passing through the measurement site”.
Further regarding claim 1, several parts are disclosed as “varying” the pressing force as the pressing member. For example, the pressing member is said to be “varying a pressing force” and the search processing unit “varies… the pressing force”. As a result, it is unclear if the pressing member individually varies the pressing force, the search processing unit individually varies the pressing force, or if both elements perform the function of “varying a pressing force”. Thus, the scope of the claim is rendered indefinite. 

Similarly regarding claim 1, several parts are disclosed as “setting” the pressing force of the pressing member. For example, both the search processing unit and the measurement processing unit are disclosed as “setting the pressing force”. As a result, it is unclear if the search processing unit individually sets the pressing force, the measurement processing unit individually sets the pressing force, or if both units “set the pressing force”. Thus, the scope of the claim is rendered indefinite.
Claim 2 and 3 have a similar recitation of the measurement processing unit setting the pressing force and are also rendered indefinite in scope due to the lack of clarity on which part of the pulse wave device performs the “setting” of the pressing force.
For purposes of examination, any prior art in which either the search processing unit or the measurement processing unit “sets a pressing force” will be considered as reading on the claim limitation.
Further regarding claim 1, the claim limitation “and in a state of the pressing force’s setting kept” renders the claim indefinite. Firstly, the claim is not grammatically correct, rendering the intended meaning unclear. Furthermore, it is unclear what “pressing force’s setting” is being referred to in this claim limitation. For example, it is unclear if the “setting” is referring to an operating condition of the pressing force, or if the claim is intending to refer to the pressing force set by the search processing unit and/or the measurement processing unit. Clarification is requested. 
For purposes of examination, the claim limitation will be read as if it were written “and, when the pressing force is kept constant”.
Claims 1-6 and 8 are rejected by virtue of their dependency on the indefinite subject matter of claim 1.

For purposes of examination, the term will be read as if it were written “wherein the search processing unit incrementally increases the pressing force”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1 – cited by applicant), referred to hereafter as Matsumura, in view of Ukawa et al. (US 20120253209 A1), referred to hereafter as Ukawa.
The claims are generally directed towards a device for measuring pulse waves comprising:
 a belt to be attached around a measurement site; 
first and second pulse wave sensors which are mounted on the belt in a state of being spaced apart from each other in a width direction of the belt and detect pulse waves at portions of an artery passing through the measurement site, the portions individually facing the first and second pulse wave sensors; 
a pressing member that is mounted on the belt and is capable of pressing the first and second pulse wave sensors against the measurement site while varying a pressing force; 

a search processing unit that varies and sets the pressing force generated by the pressing member and determines whether the cross-correlation coefficient which the cross-correlation coefficient calculation unit calculates exceeds a predetermined threshold value; 
and a measurement processing unit that sets the pressing force generated by the pressing member to a value determined by the search processing unit, at which the cross-correlation coefficient exceeds the threshold value, and in a state of the pressing force's setting kept, acquires a time difference between the first and second pulse wave signals as a pulse transit time.
Regarding claim 1, Matsumura teaches a pulse wave measurement device (Figure 23) comprising: a belt (180) to be attached around a measurement site (shown in Figure 13; element 500 is measurement site; paragraph 0093); first and second pulse wave sensors (20 and 30) which are mounted on the belt (180) in a state of being spaced apart from each other in a width direction of the belt (shown in Figure 12; paragraph 0097) and detect pulse waves at portions of an artery (shown in Figure 13; element 510 is artery) passing through the measurement site (500), the portions individually facing the first and second pulse wave sensors (elements 10A and 20A in Figure 13; paragraph 0098); a pressing member (191) that is mounted on the belt (181) and is capable of pressing the first and second pulse wave sensors against the measurement site while varying a pressing force (shown in Figure 24; paragraph 0144); a search processing unit (132) that varies and sets the pressing force generated by the pressing member (Figure 24 steps S303-308; paragraph 0144); and a measurement processing unit (132 and 184) that sets the pressing force generated by the pressing member to a value determined by the search processing unit (Figure 24 step S311, paragraph 0143-145). However, Matsumura does not teach a cross-correlation coefficient calculation unit that acquires first and second pulse wave signals which 
Ukawa teaches a method of determining venous pressure (Figure 6) comprising: obtaining first and second pulse wave signals from a first and second pulse wave sensor (S602) and calculating a cross correlation coefficient between the two waveform signals (S603; paragraph 0046 and 0064). This involves acquiring a time difference between the first and second pulse wave signals as a pulse transit time in order to correct for the phase difference between waves (paragraph 0049). Ukawa further teaches a search processing unit increasing the pressing force (S601) generated by an expandable pressing member until the cross-correlation coefficient calculated exceeds a predetermined threshold (S204; paragraph 0055 and 0064). The cuff pressure at this pressure is then used to estimate the venous pressure blood pressure (S605-S609; paragraph 0065-0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura to include the method of determining venous pressure of Ukawa, including adjusting the pressure of the pressing cuff until the correlation coefficient between two pulse wave sensors exceeds a threshold value and acquiring a time difference between the first and second pulse wave signal. Doing so would allow the device of Matsumura to estimate venous blood pressure, increasing the functionality of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results.

	Regarding claim 2, Ukawa (Figure 6) teaches the search processing unit increasing the pressing force (S601) generated by the pressing member from a time of starting an operation (S600) until the cross-correlation coefficient exceeds the threshold value (S604; paragraph 0055 and 0064). Therefore, Matsumura in view of Ukawa teaches the search processing unit increasing the pressing force generated by the pressing member from a time of starting an operation until the cross-correlation coefficient exceeds the threshold value, and the measurement processing unit setting the pressing force generated by the pressing member to a value where the cross-correlation coefficient exceeds the threshold value, and acquiring a pulse transit time.
	Regarding claim 3, Ukawa (Figure 6) teaches setting the pressing force generated by the pressing member to a value at which the cross-correlation coefficient exhibits a maximum value (S01-S605; paragraph 0065). Therefore, Matsumura in view of Ukawa teaches the measurement processing unit setting the pressing force generated by the pressing member to a value at which the cross-correlation coefficient exhibits a maximum value, and acquiring the pulse transit time.
	Regarding claim 4, Matsumura (Figure 12) teaches the first and second pulse wave sensors (20 and 30) include respectively first and second pairs of detection electrodes disposed on an inner circumferential surface of the belt (20A and 20B, and 30A and 30B; paragraph 0097). Matsumura teaches the first and second pairs of detection electrodes, outputting, as the first and second pulse wave signals, signals which represent impedances of portions of the measurement site (paragraph 0071), the portions facing the first and second pairs of detection electrodes (shown in Figure 13; measurement site is element 500). Therefore, Matsumura in view of Ukawa teach all the structural elements of claim 4. 
. 
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Ukawa, as applied to claim 1, in further view of Braintree Analytics LLC (WO 2016040253 A1), referred to hereafter as Braintree.
Regarding claim 5, Matsumura in view of Ukawa teach a pulse wave measurement device according to claim 1. However, Matsumura in view of Ukawa does not teach a first blood pressure calculation unit that calculates a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure. 
Braintree teaches a device for measuring blood pressure (Figure 5) comprising: first (58) and second (56) pulse wave sensors that are mounted on a wrist worn band (70) in a state of being spaced apart from each other in a width direction (paragraph 0091), and detect pulse waves at portions of an artery (74) passing through a measurement site (72; paragraph 0090); and a main body (52; shown in detail in Figure 7) comprising a blood pressure calculation part that calculates blood pressure based on pulse transit time obtained from outputs from the first and second pulse wave sensors (paragraph 0090). Although Braintree does not explicitly recite the use of a corresponding equation used to determine the blood pressure, “calculating” a blood pressure from a pulse transit time would necessitate the use of an equation relating the pulse transit time and the blood pressure. Therefore, Braintree teaches a first blood pressure calculation unit that calculates a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure. 

Regarding claim 6, Matsumura (Figure 13) teaches the pressing member of the pulse measurement device being a fluid bag (191) provided along the belt (paragraph 0094) and a pressure control unit (Figure 23, element 132 and 184) that supplies the fluid bag (191) with air and controls a pressure of the air in the bag (paragraph 0099).  In addition, in an embodiment of the invention (Figure 25), Matsumura teaches a second blood pressure calculation unit (138) that calculates the blood pressure based on the pressure of the air in the fluid bag using the oscillometric method (paragraph 0152 and 0158). Matsumura further teaches the processing associated with pulse wave measurements being on a on a main body CPU (130) that controls the entire pulse wave measurement device (Matsumura paragraph 0072). However, Matsumura in view of Ukawa and Braintree does not explicitly teach the search processing unit, measurement processing unit, first and second blood calculation unit, and pressure control unit being mounted on a body provided integrally with the belt. Matsumura in view Ukawa and Braintree also does not teach a body attached integrally with the belt. 
Braintree (Figure 5) teaches a main body (52) integrally attached to the belt (54), and contains all the processors needed to operate the device and calculate the blood pressure (paragraph 0090 and 0095). Therefore, Braintree teaches a body comprising hardware for operating a pulse wave detection device being attached integrally with a belt. 

	
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (WO 2011105195 A1) teaches a blood pressure measurement device comprising a method for determining whether or not a cuff is properly mounted based on a cross-correlation coefficient between two pressure sensors (Figure 13)
Ogura (US 20030167014 A1) teaches a device for inspecting arteriosclerosis comprising of a method for determining the oscillometric blood pressure, as well as a pulse wave velocity (paragraph 0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        

/ETSUB D BERHANU/Primary Examiner, Art Unit 3791